EXHIBIT 10.1

 

 

AMERICAN CAPITAL STRATEGIES, LTD.

2006 STOCK OPTION PLAN

1.    Definitions

        In this Plan, except where the context otherwise indicates, the
following definitions apply:

1.1. "Affiliate" means a parent or subsidiary corporation of the Company, as
defined in Sections 424(e) and (f) of the Code (but substituting "the Company"
for "employer corporation"), including any parent or subsidiary of the Company
which becomes such after adoption of the Plan.

1.2.  "Agreement" means a written agreement granting an Option that is in such
form as the Committee in its discretion shall determine and is executed by the
Company and the Optionee.

1.3.  "Board" means the Board of Directors of the Company.

1.4. "Cause" has the meaning set forth in Section 7.4.

1.5. "Code" means the Internal Revenue Code of 1986, as amended.

1.6. "Committee" means the committee(s) of the Board appointed by the Board to
administer the Plan. Unless otherwise determined by the Board, (a) the Executive
Committee of the Board shall be the Committee with respect to participation by
and Option grants to Eligible Individuals who are Non-Employee Directors, and
(b) the Compensation and Corporate Governance Committee of the Board shall be
the Committee with respect to participation by and Option grants to all other
Eligible Individuals.

1.7. "Common Stock" means the common stock, par value $.01 per share, of the
Company.

1.8. "Company" means American Capital Strategies, Ltd., a Delaware corporation.

1.9. "Date of Exercise" means the date on which the Company receives notice of
the exercise of an Option in accordance with the terms of Article 7.

1.10. "Date of Grant" means the date on which an Option is granted under the
Plan.

1.11 "Director" means a member of the Board of Directors of the Company or any
Affiliate.

1.12. "Director Effective Date" means the date on which the Securities and
Exchange Commission grants an order approving the Plan as it applies to the
participation of Non-Employee Directors.

1.13. "Director Option Shares" has the meaning set forth in Section 5.1.

1.14. "Disability" means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, as determined by the Committee.

1.15. "Eligible Individual" means any Employee, any person who has been hired to
be an Employee or any Director, including any Non-Employee Director.

1.16. "Employee" means any person who the Committee determines to be an employee
of the Company or, if permitted by law, an Affiliate.

1.17. "Employee Option Shares" has the meaning set forth in Section 5.1.

1.18. "Fair Market Value" means, as of any date, the value of the Common Stock
determined as follows: (a) if the Common Stock is listed on any established
exchange or traded on the Nasdaq National Market, the Fair Market Value of a
share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the Date of Grant, as reported in The Wall Street Journal or such other
source as the Board deems reliable; or (b) in the absence of such markets for
the Common Stock, the Fair Market Value shall be determined in good faith by the
Board, but in no event shall be less than the current net asset value of the
Common Stock.

1.19. "Incentive Stock Option" means an Option granted under the Plan that
qualifies as an incentive stock option under Section 422 of the Code and that
the Company designates as such in the Agreement granting the Option.

1.20. "Initial Eligible Director" means any Non-Employee Director who is an
Eligible Individual as of the Director Effective Date.

1.21. "1940 Act" means the Investment Company Act of 1940, as amended.

1.22. "Non-Employee Director" means any Director who is not also an Employee.

1.23. "Nonqualified Stock Option" means an Option granted under the Plan that is
not an Incentive Stock Option.

1.24. "Option" means an option to purchase Shares granted under the Plan.

1.25. "Option Period" means the period during which an Option may be exercised.

1.26. "Option Price" means the price per Share at which an Option may be
exercised, provided, however, that, except as the Option Price may be adjusted
to the extent provided in Article 9 hereof (subject to Section 6.4 hereof), the
Option Price shall not be less than the Fair Market Value as of the Date of
Grant. Notwithstanding the foregoing, in the case of an Incentive Stock Option
granted to a "Ten-Percent Stockholder", the Option Price shall not be less than
one hundred and ten percent (110%) of the Fair Market Value on the Date of
Grant.

1.27. "Optionee" means an Eligible Individual to whom an Option has been
granted.

1.28. "Plan" means the American Capital Strategies, Ltd. 2006 Stock Option Plan,
as such may be amended from time to time.

1.29. "Share" means a share of Common Stock.

1.30. "Ten-Percent Stockholder" means an Optionee who (applying the rules of
Section 424(d) of the Code) owns stock possessing more than ten percent of the
total combined voting power of all classes of stock of the Company or an
Affiliate.



2.    Purpose

        The Plan is intended to assist the Company and its Affiliates in
attracting and retaining Eligible Individuals of outstanding ability and to
promote the identification of their interests with those of the stockholders of
the Company.

3.    Administration

        The Committee shall administer the Plan and shall have plenary
authority, in its discretion, to award Options to Eligible Individuals, subject
to the provisions of the Plan. The Committee shall have plenary authority and
discretion, subject to the provisions of the Plan, to determine the terms (which
terms need not be identical) of all Options including, but not limited to, which
Eligible Individuals shall be granted Options, the time or times at which
Options are granted, the Option Price, the number of Shares subject to an
Option, whether an Option shall be an Incentive Stock Option or a Nonqualified
Stock Option, any provisions relating to vesting, any circumstances in which
Options terminate or Shares may be repurchased by the Company, the period during
which Options may be exercised and any other restrictions on Options. In making
these determinations, the Committee may take into account the nature of the
services rendered by the Optionees, their present and potential contributions to
the success of the Company and its Affiliates, and such other factors as the
Committee in its discretion shall deem relevant. Subject to the provisions of
the Plan, the Committee shall have plenary authority to construe and interpret
the Plan and the Agreements, to prescribe, amend and rescind rules and
regulations relating to the Plan and to make all other determinations deemed
necessary or advisable for the administration of the Plan or the Agreements,
including, but not limited to, any determination to accelerate the vesting of
outstanding Options. The determinations of the Committee on the matters referred
to in this Article 3 shall be binding and final. The Committee may delegate its
authority under this Article 3 and the terms of the Plan to the extent it deems
desirable and is consistent with the requirements of applicable law.

4.    Eligibility

        Options may be granted only to Eligible Individuals and only Employees
shall be eligible to receive Incentive Stock Options.

5.    Stock Subject to the Plan

5.1. Subject to adjustment as provided in Article 9, the maximum number of
Shares that may be issued under the Plan pursuant to Option grants to Eligible
Individuals other than Non-Employee Directors is 6,000,000 Shares (the "Employee
Option Shares"), and the maximum number of Shares that may be issued under the
Plan pursuant to Option grants to Eligible Individuals who are Non-Employee
Directors is 245,000 Shares (the "Director Option Shares").

5.2. If an Option expires or terminates for any reason without having been fully
exercised, the unissued Shares which had been subject to such Option shall
become available for the grant of additional Options.



6.    Options

6.1. Options granted under the Plan shall be either Incentive Stock Options or
Nonqualified Stock Options, as designated by the Committee. Each Option granted
under the Plan shall be clearly identified either as an Incentive Stock Option
or a Nonqualified Stock Option and shall be evidenced by an Agreement that
specifies the terms and conditions of the grant. Options granted to Eligible
Individuals shall be subject to the terms and conditions set forth in this
Article 6 and such other terms and conditions not inconsistent with this Plan as
the Committee may specify. All Incentive Stock Options shall comply with the
provisions of the Code governing incentive stock options and with all other
applicable rules and regulations.

6.2. The Option Period for Options granted to Eligible Individuals shall be
determined by the Committee and specifically set forth in the Agreement,
provided, however, that an Option shall not be exercisable after ten years (five
years in the case of an Incentive Stock Option granted to an Employee who on the
Date of Grant is a Ten-Percent Stockholder) from its Date of Grant.

6.3. The maximum number of Shares that may be covered by Options granted to any
Eligible Individual who is a Non-Employee Director during the term of this Plan
shall not exceed 750,000 Shares, and, subject to adjustment as provided in
Article 9, the maximum number of Shares that may be covered by Options granted
to any other Eligible Individual during the term of this Plan shall not exceed
40,000 Shares.

6.4. Notwithstanding anything to the contrary in this Plan, without the approval
of the stockholders of the Company, no Option shall be issued in exchange for or
as a reissuance of any outstanding Option or, except for the payment of cash
dividends as provided in Section 9.2, the Option Price for any outstanding
Option shall not be changed, if the effect of such exchange or change would be
to reduce the Option Price for any outstanding Option, except as necessary to
reflect the effect of a stock split, stock dividend or similar event.

6.5. Notwithstanding anything to the contrary in this Plan, all grants of
Options to Eligible Individuals who are Non-Employee Directors under this Plan
shall be automatic and nondiscretionary and shall be made strictly in accordance
with this Article 6. No person shall have any discretion to select which of such
Eligible Individuals shall be granted Options or to determine the number of
Shares to be covered by Options.

6.6. Each Initial Eligible Director shall be automatically granted an Option to
purchase 40,000 Shares on and as of the Director Effective Date. Although such
Options will be issued as of the Director Effective Date, such Options shall be
deemed to vest over a three-year period commencing May 11, 2006, with one-third
of the total number of Shares subject to each such Option vesting on each of the
first three anniversaries following May 11, 2006, provided, that if the Director
Effective Date does not occur before any such anniversary, the Shares subject to
such Options that would have otherwise vested on such anniversary shall instead
vest on the Director Effective Date. The Option Period for such Options shall
expire on the later of May 11, 2016 and the three-year anniversary of the
Director Effective Date. The Option Price for each Share granted under this
Section 6.6 shall be the Fair Market Value on the Director Effective Date.

6.7. Each Non-Employee Director who becomes an Eligible Individual after May 11,
2006, shall be entitled to receive, to the extent that there are Director Option
Shares that have not been issued or are not reserved for future issuance upon
the exercise of other Options issued to Non-Employee Directors, an Option to
purchase 40,000 Shares. Such Option shall be issued on the later of the Director
Effective Date and the date the person becomes a Non-Employee Director. Although
such Options may be issued after the date the person becomes a Non-Employee
Director, such Options shall be deemed to vest over a three-year period
commencing on the date such person becomes a Non-Employee Director, with
one-third of the total number of Shares subject to each such Option vesting on
each of the first three anniversaries following the date such person becomes a
Non-Employee Director, provided, that if the Director Effective Date does not
occur before any such anniversary, the Shares subject to such Options that would
have otherwise vested on such anniversary shall instead vest on the Director
Effective Date. The Option Period for such Options shall expire on the later of
the date such person becomes a Non-Employee Director and the three-year
anniversary of the Director Effective Date. The Option Price for each Share
granted under this Section 6.6 shall be the Fair Market Value on the later of
the Director Effective Date and the date the person becomes a Non-Employee
Director.



7.    Exercise of Options

7.1. An Option may, subject to the terms of the applicable Agreement under which
it is granted, be exercised in whole or in part by the delivery to the Company
of written notice of the exercise, in such form as the Committee may prescribe,
accompanied by full payment of the Option Price for the Shares with respect to
which the Option is exercised as provided in Section 7.2 hereof.

7.2. Payment of the aggregate Option Price for the Shares with respect to which
an Option is being exercised shall be made in cash; provided, however, that the
Committee, in its sole discretion, may provide in an Agreement that part or all
of such payment may be made by the Optionee in one or more of the following
manners: (a) by delivery (including constructive delivery) to the Company of
Shares valued at Fair Market Value on Date of Exercise (provided that such
Shares, if acquired pursuant to an Option granted hereunder or pursuant to any
other compensation plan maintained by the Company or any Affiliate, have been
held by the participant for at least six months); (b) by delivery on a form
prescribed by the Committee of a properly executed exercise notice and
irrevocable instructions to a registered securities broker approved by the
Committee to sell Shares and promptly deliver cash to the Company; (c) for
Options granted to Eligible Individuals other than Non-Employee Directors, by
delivery of a promissory note as provided in Section 7.3 hereof; or (d) by
surrender to the Company of an Option (or a portion thereof) that has become
exercisable and the receipt from the Company upon such surrender, without any
payment to the Company (other than required tax withholding amounts), of
(x) that number of Shares (equal to the highest whole number of Shares) having
an aggregate Fair Market Value as of the date of surrender equal to that number
of Shares subject to the Option (or portion thereof) being surrendered
multiplied by an amount equal to the excess of (i) the Fair Market Value on the
date of surrender over (ii) the Option Price, plus (y) an amount of cash equal
to the Fair Market Value of any fractional Share to which the Optionee would be
entitled but for the parenthetical in clause (x) above relating to whole number
of Shares. Any such surrender shall be treated as the exercise of the Option (or
portion thereof).

7.3. To the extent provided in an Option Agreement and permitted by the 1940 Act
and other applicable law, including Section 402 under the Sarbanes-Oxley Act of
2002, the Committee may accept as payment of the Option Price a promissory note
executed by the Optionee evidencing his or her obligation to make future cash
payment thereof. Promissory notes made pursuant to this Section 7.3 shall be
payable upon such terms as may be determined by the Committee, shall be secured
by a pledge of the Shares received upon exercise of the Option and shall bear
interest at a rate fixed by the Committee.

7.4. With respect to any Option granted to an Optionee who is a Non-Employee
Director:

(a) In the event of death or Disability during the Optionee's service as a
Director, the unexercised portions of each of his or her Options shall
immediately become exercisable and may be exercised (by his or her personal
representative in the event of such death) for a period of three years following
the date of such death or one year following the date of such Disability, but in
no event after the respective expiration dates of such Options.

(b) In the event of the termination of such an Optionee's service as a Director
for Cause, the unexercised portions of each of his or her Options shall
immediately terminate upon such termination of service as a Director and may not
be exercised thereafter, unless otherwise determined by the Committee. The
Committee in its sole discretion may determine that an Optionee's service as a
Director was terminated for "Cause," if it finds that the Optionee willfully
violated any of the Company's policies on ethical business conduct or engaged in
any activity or conduct during his or her service as a director which was
inimical to the best interests of the Company.

(c) In the event of such an Optionee's service as a director is terminated for
any reason other than by his or her death or Disability or by the Company for
Cause, the unexercised portions of each of his or her Options, to the extent
then exercisable, may be exercised within one year immediately following the
date of termination, but in no event after the respective expiration dates of
such Options.

8.    Restrictions on Transfer

        Options shall not be transferable other than by will or the laws of
descent and distribution. An Option may be exercised during the Optionee's
lifetime only by the Optionee or, in the event of his or her legal disability,
by his or her legal representative. The Shares acquired pursuant to the Plan
shall be subject to such restrictions and agreements regarding sale, assignment,
encumbrances, or other transfers or dispositions thereof (a) as are in effect
among the stockholders of the Company at the time such Shares are acquired,
(b) as the Committee shall deem appropriate and (c) as are required by
applicable law.

9.    Capital Adjustments

9.1. In the event of any change in the outstanding Common Stock by reason of any
stock dividend, split-up (or reverse stock split), recapitalization,
reclassification, reorganization, reincorporation, combination or exchange of
shares, merger, consolidation, liquidation or similar change in corporate
structure, the Committee may, in its discretion and to the extent necessary to
compensate for the effect thereof, provide for a substitution for or adjustment
in (a) the number and class of Shares subject to outstanding Options, (b) the
Option Price of outstanding Options, (c) the aggregate number and class of
Shares that may be issued under the Plan, and (d) for the maximum number of
Shares with respect to which an Employee may be granted Options during the
period specified in Section 6.3.

9.2. In the event that the Corporation should pay a dividend in cash to all
holders of outstanding Common Stock, the Committee may reduce the Option Price
for each outstanding Option by an amount equal to the per share amount of such
dividend; provided, that the Option Price for an Option shall not be reduced
below zero. The Committee shall have the right at any time to adopt a resolution
providing that this section shall take effect automatically without further
action and may thereafter discontinue the applicability of this section to any
or all Options.

10.  Termination or Amendment

        The Board may amend, alter, suspend or terminate the Plan in any respect
at any time; provided, however, that after the Plan has been approved by the
stockholders of the Company, no amendment, alteration, suspension or termination
of the Plan shall be made by the Board without approval of (a) the Company's
stockholders to the extent stockholder approval is required by applicable law or
regulations or the requirements of the principal exchange or interdealer
quotation system on which the Common Stock is listed, if any, and (b) each
affected Optionee if such amendment, alteration, suspension or termination would
adversely affect his or her rights or obligations under any Option granted prior
to the date of such amendment, alteration, suspension or termination. No Option
may be granted under the Plan during any suspension or after termination of the
Plan.

11.  Modification, Extension and Renewal of Options; Substituted Options

11.1. Subject to the terms and conditions of the Plan, the Committee may modify,
extend or renew the terms of any outstanding Options, or accept the surrender of
outstanding Options granted under the Plan or options and stock appreciation
rights granted under any other plan of the Company or an Affiliate (to the
extent not theretofore exercised) and authorize the granting of new Options in
substitution therefor (to the extent not theretofore exercised). Subject to
Section 6.4, any such substituted Options may specify a longer term than the
surrendered options and stock appreciation rights, or have any other provisions
that are authorized by the Plan. Notwithstanding the foregoing, however, no
modification of an Option shall, without the consent of the Optionee, alter or
impair any of the Optionee's rights or obligations under such Option.

11.2. Anything contained herein to the contrary notwithstanding, Options may, at
the discretion of the Committee, be granted under the Plan in substitution for
stock appreciation rights and options to purchase shares of capital stock of
another corporation which is merged into, consolidated with, or all or a
substantial portion of the property or stock of which is acquired by, the
Company or one of its Affiliates. The terms and conditions of the substitute
Options so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Committee may deem appropriate in order to conform, in
whole or part, to the provisions of the options and stock appreciation rights in
substitution for which they are granted.

12.  Effectiveness of the Plan

        The Plan and any amendment thereto shall be effective on the date on
which it is adopted by the Board, provided that any such adoption requiring
stockholder approval is subject to approval by vote of the stockholders of the
Company within 12 months after such adoption by the Board. In addition, to the
extent that the Plan pertains to the issuance of Options to Non-Employee
Directors and, if required by the 1940 Act, the Plan (or any amendment thereto)
with regard to the issuance of Options to Non-Employee Directors shall not
become effective until the Securities and Exchange Commission or other
governmental authority shall have granted the necessary exemptions or other
consents pursuant thereto, but to the extent legally permissible, any such
effectiveness shall be deemed to occur retroactive to the adoption thereof by
the Board. Options may be granted prior to stockholder approval of the Plan or
the issuance of necessary governmental exemptions or consent, and the date on
which any such Option is granted shall be the Date of Grant for all purposes
provided that (a) each such Option shall be subject to stockholder approval of
the Plan and the issuance of such governmental exemptions or consents, (b) no
Option may be exercised prior to such stockholder approval or issuance of such
governmental exemptions or consents, and (c) any such Option shall be void ab
initio if such stockholder approval is not obtained or such governmental
exemptions or consents are not issued.

13.  Withholding

        The Company's obligation to issue or deliver Shares or pay any amount
pursuant to the terms of any Option shall be subject to the satisfaction of
applicable federal, state and local tax withholding requirements. To the extent
provided in the applicable Agreement and in accordance with rules prescribed by
the Committee, an Optionee may satisfy any such withholding tax obligation by
any of the following means or by a combination of such means: (a) tendering a
cash payment, (b) authorizing the Company to withhold Shares otherwise issuable
to the Optionee, or (c) delivering to the Company already owned and unencumbered
Shares.

 

14.  Term of the Plan

        Unless sooner terminated by the Board pursuant to Article 10, the Plan
shall terminate on March 23, 2016, and no Options may be granted after such
date. The termination of the Plan shall not affect the validity of any Option
outstanding on the date of termination.

15.  Indemnification of Committee

        In addition to such other rights of indemnification as they may have as
Directors or as members of the Committee, the members of the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys'
fees, actually and reasonably incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan or any Option granted hereunder, and
against all amounts reasonably paid by them in settlement thereof or paid by
them in satisfaction of a judgment in any such action, suit or proceeding, if
such members acted in good faith and in a manner which they believed to be in,
and not opposed to, the best interests of the Company.



16.  General Provisions

16.1. The establishment of the Plan shall not confer upon any Eligible
Individual any legal or equitable right against the Company, any Affiliate or
the Committee, except as expressly provided in the Plan.

16.2. The Plan does not constitute inducement or consideration for the
employment or service of any Eligible Individual, nor is it a contract between
the Company or any Affiliate and any Eligible Individual. Participation in the
Plan shall not give an Eligible Individual any right to be retained in the
service of the Company or any Affiliate.

16.3. Neither the adoption of this Plan nor its submission to the stockholders,
shall be taken to impose any limitations on the powers of the Company or its
Affiliates to issue, grant, or assume options, warrants, rights, or restricted
stock, otherwise than under this Plan, or to adopt other stock option or
restricted stock plans or to impose any requirement of stockholder approval upon
the same.

16.4. The interests of any Eligible Individual under the Plan are not subject to
the claims of creditors and may not, in any way, be assigned, alienated or
encumbered except as provided in an Agreement.

16.5. The Plan shall be governed, construed and administered in accordance with
the laws of the State of Delaware and it is the intention of the Company that
Incentive Stock Options granted under the Plan qualify as such under Section 422
of the Code.

16.6. The Committee may require each person acquiring Shares pursuant to Options
hereunder to represent to and agree with the Company in writing that such person
is acquiring the Shares without a view to distribution thereof. The certificates
for such Shares may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer. All certificates for Shares issued
pursuant to the Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange or interdealer quotation system upon which the Common Stock is then
listed or quoted, and any applicable federal or state securities laws. The
Committee may place a legend or legends on any such certificates to make
appropriate reference to such restrictions. The certificates for Shares acquired
pursuant to an Option may also include any legend which the Committee deems
appropriate to reflect restrictions contained in this Plan or in the applicable
Agreement or to comply with the Delaware General Corporation Law.

16.7. The Company shall not be required to issue any certificate or certificates
for Shares upon the exercise of Options, or record any person as a holder of
record of such Shares, without obtaining, to the complete satisfaction of the
Committee, the approval of all regulatory bodies deemed necessary by the
Committee, and without complying to the Committee's complete satisfaction, with
all rules and regulations, under federal, state or local law deemed applicable
by the Committee.

16.8. To the extent this Plan provides for issuance of stock certificates to
reflect the issuance of Shares, the issuance may be effected on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange or automated dealer quotation system on which the
Shares are traded.



AMERICAN CAPITAL STRATEGIES, LTD.

2006 STOCK OPTION PLAN

TERMS AND CONDITIONS OF GRANT (1)

 

I. Definitions. In these Terms and Conditions, except where the context
otherwise indicates, the following definitions apply:

A. "Affiliate" means parent or subsidiary corporations of the Company, as
defined in Sections 424(e) and (f) of the Code (but substituting "the Company"
for "employer corporation").

B. "Board" means the Board of Directors of the Company.

C. A "Change of Control" means the occurrence of any of the following events
after the Date of Grant: (i) any person or group of persons (as defined in
Section 13(d) and 14(d) of the Exchange Act) together with its affiliates,
excluding employee benefit plans of the Company, becomes, directly or
indirectly, the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act) of securities of the Company representing 51% or more of the combined
voting power of the Company's then outstanding securities; (ii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
corporation or entity regardless of which entity is the survivor, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) at least 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or (iv) the stockholders of the Company approve a plan of
complete liquidation or winding-up of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets.

D. "Code" means the Internal Revenue Code of 1986, as amended.

E. "Committee" means the committee charged, pursuant to the provisions of the
Plan, with the administration of the Plan. Unless otherwise determined by the
Board, the Compensation and Corporate Governance Committee of the Board shall be
the Committee.

F. "Common Stock" means the common stock, par value $0.01 per share, of the
Company.

G. "Company" means American Capital Strategies, Ltd., a Delaware corporation.

H. "Covered Shares" means the number of Shares subject to the Option set forth
on the Notice.

I. "Date of Exercise" means the date on which the Company receives notice
pursuant to Section 4.1 of the exercise, in whole or in part, of the Option.

J. "Date of Expiration" means the date on which the Option shall expire, which
shall be the earliest of the following times:

1. ninety (90) days after the termination of the Optionee's Employment other
than by reason of retirement at age 60 or older, death or Disability;

2. five (5) years after the date the Optionee's Employment is terminated by
reason of Optionee's retirement at age 60 or older, death or Disability; or

3. ten (10) years after the Date of Grant.

(1) These Terms and Conditions are applicable only to Options issued under the
Plan for Employee Option Shares.

 

 

K. "Date of Grant" means the date set forth as the date on which the Option was
granted.

L. "Disability" means, if Optionee has an employment agreement, a "Disability"
as defined therein, and otherwise a physical or mental condition of Optionee
that, in the good faith judgment of not less than a majority of the entire
membership of the Committee, prevents Optionee from being able to perform the
services required as part of his or her Employment and that results in the
Optionee becoming eligible for long-term disability benefits (if such benefits
are provided by the Company).

M. "Employment" means the Optionee's employment with the Company and its
Affiliates.

N. "Exchange Act" means the Securities Exchange Act of 1934, as amended.

O. "Fair Market Value" means the amount equal to the closing price for a share
of Common Stock on the NASDAQ National Market System as reported by such source
as the Committee may select or, if such price is not so reported, then the fair
market value of a Share as determined by the Committee pursuant to a reasonable
method adopted in good faith for such purpose.

P. "Notice" means the notice of grant of Options and to which these Terms and
Conditions are appended or are otherwise made a part.

Q. "NSO" shall have the meaning set forth in Section 3.1.

R. "Option" means the incentive stock option granted to the Optionee in
Section 2 of these Terms and Conditions.

S. "Option Price" means the dollar amount per Share set forth in the Notice.

T. "Optionee" means the person identified as the "Optionee" in the Notice.

U. "Plan" means the American Capital Strategies, Ltd., 2006 Stock Option Plan.

V. "Securities Act" means the Securities Act of 1933, as amended.

W. "Share" means a share of Common Stock.

II. Terms of the Option.

A. Type of Option. Unless otherwise designated by the Company in the Notice or
otherwise, the Option is intended to be an incentive stock option within the
meaning of Section 422 of the Code; provided, however, that to the extent that,
during any calendar year, the Option becomes exercisable for the first time with
respect Shares having an aggregate fair market value in excess of the limit
imposed by Section 422(d) of the Code, (a) the Option shall be treated as a
nonstatutory stock option (an "NSO") and not as an incentive stock option to the
extent required by Section 422(d) of the Code, and (b) upon any exercise of the
Option, the Optionee shall be required to designate the extent to which, if any,
the exercise of the Option is with respect that portion of the Option that is a
nonstatutory stock option pursuant to the preceding clause (a). If, as of the
same date, the Optionee exercises the Option with respect to a portion of the
Option that is an incentive stock option and with respect to a portion of the
Option that is a nonstatutory stock option, the Company shall issue separate
certificates to the Optionee representing (i) those Shares that were acquired
pursuant to the exercise of an incentive stock option (which Shares shall be
identified on the Company's stock transfer records as such), and (ii) those
Shares that were acquired pursuant to the exercise of a nonstatutory stock
option.

B. Exercise Period. During the period commencing on the Date of Grant and
terminating on the Date of Expiration, the Option may be exercised with respect
to all or a portion of the Covered Shares (in full shares), to the extent that
the Option has vested and has not been previously exercised with respect to such
Covered Shares.

C. Vesting Schedule.

1. On each of the first five anniversaries of the Date of Grant, each Option
shall vest as to one-fifth (1/5) of the Covered Shares rounded up to the nearest
whole number of Shares (or, if less, the remainder of the Covered Shares with
respect to which the Option has not yet vested).

2. Notwithstanding the provisions of Section 3.3(a), (i) the Option shall vest
in full upon a Change of Control, or in the event of termination of Employment
as a result of death or Disability, and (ii) in the event of the Optionee's
termination of Employment for any other reason, no part of the Option shall vest
after the Termination Date.

III. Exercise

A. Notice. The Option shall be exercised, in whole or in part, by the delivery
to the Company of written notice of such exercise, in the form of Exhibit A
hereto or such other form as the Committee may from time to time prescribe (an
"Exercise Notice"), accompanied by (i) full payment of the Option Price with
respect to that portion of the Option being exercised and (ii) any amounts
required to be withheld pursuant to applicable tax laws in connection with such
exercise. Options may be exercised only with respect to whole numbers of Shares.
Until the Committee notifies the Optionee to the contrary, the form attached to
these Terms and Conditions as Exhibit A shall be used to exercise the Option.

B. Payment of the Option Price. Upon exercise of the Option, the Optionee shall
pay the Option Price and any applicable withholding tax amounts in cash or by a
use of a promissory note as contemplated by Section 7.3 of the Plan.

IV. Restrictions on Transfer. Except by will or the laws of descent and
distribution, the Option may not be sold, transferred, assigned, pledged or
otherwise disposed of or encumbered by the Optionee, and any attempt to do so
shall be null and void. The Option may be exercised during the Optionee's
lifetime only by the Optionee or, in the event of the Optionee's legal
disability, by the Optionee's legal representative. The terms of the Option
shall be binding upon any successor or permitted assignee of the Optionee.

V. Capital Adjustments.

A. Stock Dividends and Splits. In the event of any change in the outstanding
Common Stock by reason of any stock dividend, split-up (or reverse stock split),
reclassification, reincorporation, liquidation or similar change in corporate
structure, the Committee shall, in its discretion, provide for a substitution
for or adjustment in (i) the number and class of Covered Shares and (ii) the
Option Price.

B. Cash Dividends. In the event that the Company should pay a dividend in cash
to all holders of outstanding Common Stock, the Committee shall have the right
to reduce the Option Price for each outstanding Option by an amount equal to the
per share amount of such dividend; provided, that the Option Price for an Option
shall not be reduced below zero. The Committee shall have the right at any time
to discontinue the applicability of this section to any or all Options.

VI. Restriction on Exercise and Upon Shares of Common Stock Issued Upon
Exercise. Notwithstanding any other provision of these Terms, the Optionee
agrees, for himself or herself and his or her successors, that no Option may be
exercised at any time that the Company does not have in effect a registration
statement under the Securities Act of 1933, as amended, relating to the offer of
Common Stock to the Optionee under the Plan, unless the Company agrees to permit
such exercise. The Optionee further agrees, for himself or herself and his or
her successors, that, upon the issuance of any shares of Common Stock upon the
exercise of the Option if such a registration is not in effect, he or she will,
upon the request of the Company, agree in writing that he is acquiring such
shares for investment only and not with a view to resale, and that he or she
will not sell, pledge or otherwise dispose of such shares so issued unless and
until (a) the Company is furnished with an opinion of counsel to the effect that
registration of such shares pursuant to the Securities Act of 1933, as amended,
is not required by that Act and the rules and regulations thereunder; (b) the
staff of the Securities and Exchange Commission has issued a "no-action" letter
with respect to such disposition; or (c) such registration or notification as
is, in the opinion of counsel for the Company, required for the lawful
disposition of such shares has been filed by the Company and has become
effective; provided, however, that the Company is not obligated hereby to file
any such registration or notification. The Optionee further agrees that under
such circumstances the Company may place a legend embodying such restriction on
the certificates evidencing such shares.

VII. Rights as Stockholder. The Optionee shall have no rights as a stockholder
with respect to any Covered Shares until and unless a certificate or
certificates representing such shares are issued to the Optionee pursuant to
these Terms and Conditions. Except as provided in Section V, no adjustment shall
be made for dividends or other rights for which the record date is prior to the
issuance of such certificate or certificates.

VIII. Employment. Neither the granting of the Option evidenced by the Notice nor
any term or provision of the Notice or these Terms and Conditions shall
constitute or be evidence of any understanding, express or implied, on the part
of the Company or any of its Affiliates to employ the Optionee (or have the
Optionee serve as a director) for any period.

IX. Subject to the Plan. The Option to which these Terms and Conditions apply
and the exercise thereof are subject to the terms and conditions of the Plan,
which are incorporated herein by reference and made a part hereof, but the terms
of the Plan shall not be considered an enlargement of any benefits under these
Terms and Conditions. In addition, the Option is subject to any rules and
regulations promulgated by the Committee pursuant to the Plan.

X. Notice. All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered personally, by
facsimile or sent by overnight express or by registered or certified mail,
postage prepaid, addressed as follows:

If to the Company to:

American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, MD 20814

Attention: Chief Compliance Officer

Facsimile: 301-654-6714

If to the Optionee, to the address set forth beneath in the Company's employment
records.

All deliveries of notice shall be deemed effective when received by the person
entitled to such receipt or when delivery has been attempted but refused by such
person. Any party may change the person or address to which such deliveries
shall be made with respect to such party by delivering notice thereof to the
other party hereto in accordance with this Section 10.

 

 

 

EXHIBIT A



EXERCISE OF OPTION

 

Chief Financial Officer

American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, MD 20814

Dear Sir:

The undersigned, the Optionee under the Stock Option identified as Option No.
______ (the "Agreement"), granted pursuant to the American Capital Strategies,
Ltd. 2006 Stock Option Plan (the "Plan"), hereby irrevocably elects to exercise
the option granted in such Agreement (the "Option") to purchase        [whole
numbers only] shares of Common Stock, par value $0.01 per share, (the "Shares")
of American Capital Strategies, Ltd. (the "Company"), and herewith makes payment
of $         in cash.

The Optionee hereby represents and warrants that the Optionee has received and
reviewed a copy of the Plan.

Dated

(Signature of Optionee)

 

Date Received by

American Capital Strategies, Ltd.:

Received by: